Citation Nr: 1430011	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a soft tissue mass adjacent to the left mandibular body, submandibular area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before a Decision Review Officer at the RO in June 2009.  A transcript of that hearing was reviewed prior to this decision.  The Board remanded this issue in April 2012.


FINDINGS OF FACT

The Veteran has one soft tissue mass near his mandible that is approximately one centimeter in diameter, swells, and is manifested by soreness.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 10 percent disability rating, but not higher, for a soft tissue mass have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2006, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided skin examinations for the Veteran in August 2006 and August 2009.  There is no indication or assertion that these examinations were inadequate.  VA also obtained an informal opinion on the nature of the mass in April 2012.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) requested an examination and biopsy of the soft tissue mass.  However, the April 2012 opinion explains that invasive procedures, such as biopsies, are not considered part of a disability examination due to the poor risk/benefit ratio.  The opinion went on to analyze the findings of a prior biopsy.  In so doing, the AOJ addressed the information requested by the Board and substantially complied with the remand directives.  Further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Board notes that, effective October 23, 2008, the rating criteria for scars were revised. See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118 ). These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Here, the Veteran's claim was received prior to this date and the Board has not received a request to be rated under the revised criteria. Accordingly, the pre-amended criteria are for application here.

The Veteran's skin condition falls under Diagnostic Code 7819 for benign skin neoplasms.  See 38 C.F.R. § 4.118.  The Veteran's soft tissue mass is not malignant.  The Veteran has not had a biopsy during the period on appeal.  VA medical personnel advised him via telephone that an invasive procedure, such as a biopsy, is not considered part of a disability examination, and one would not be performed.  However, a VA medical professional reviewed the February 2006 biopsy pathology report from service.  In an April 2012 electronic message, the VA medical professional found that the final diagnosis of this lesion was actinic keratosis, solar elastosis, acantholytic keratosis with overlying melanocytic nevus (mole).  Based on a telephone conversation with the Veteran, the VA medical professional concluded that the description sounded like a submandible reactive lymph node.  Therefore, the above diagnostic code is appropriate.  

Diagnosic Code 7819 directs that a benign skin neoplasm be rated as a disfigurement of the head, face, or neck; scars; or impairment of function.  Id.  While the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008.

Disfigurement of the head, face, or neck is rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7800.  A 10 percent rating is warranted to a skin disability with one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2007).  A 30 percent rating is warranted for a skin disability with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for a skin disability with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement.  Id.  The maximum, 80 percent rating is warranted for a skin disability with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 lists the 8 characteristics of disfigurement as (1) scar five or more inches in length, (2) scar at least one-quarter inch wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue, (5) skin hypo-or hyper-pigmented in an area exceeding six square inches, (6) skin texture abnormal in area exceeding six square inches, (7) underlying soft tissue missing in an area exceeding six square inches, and (8) skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118 (2007).

38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 apply to scars that are unstable or painful.  For the period prior to October 23, 2008, a 10 percent rating was warranted for a superficial, unstable scar, or a 10 percent rating was warranted for a superficial, painful scar.  38 C.F.R. § 4.118, DC 7803, 7804 (2007).  

The Veteran's soft tissue mass warrants a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7819-7800.

Specifically, the Veteran and VA examiners have observed the soft tissue mass as elevated and surpassing beyond the level of the rest of the skin in the mandible area.  Essentially, the mass swells or protrudes somewhat beyond the surface of the skin.  Under note (1), surface contour of scar elevated or depressed on palpation is one of the characteristics of disfigurement.  38 C.F.R. § 4.118.  One characteristic of disfigurement merits a 10 percent disability rating under Diagnostic Code 7800 (2007). 

The Veteran's soft tissue mass does not have more than one characteristic of disfigurement meriting a rating in excess of 10 percent under 38 C.F.R. § 4.118, DC 7800 (2008, 2013).  During the August 2006 VA examination, the Veteran described the condition as a lump on the left jaw that would become enlarged and sore at times.  The mass was recorded as one centimeter in diameter during the August 2006 examination.  As such, the affected area is not 5 or more inches in length and does not exceed 6 square inches, to be considered a characteristic of disfigurement listed under one, five, six, seven, or eight above.  There is no evidence in the August 2009 or August 2006 VA examinations that the mandibular soft tissue mass is adherent to the underlying tissue.  Therefore, the soft tissue mass only has one characteristic of disfigurement, allowing for a 10 percent disability rating.

Under Diagnostic Code 7804 prior to October 23, 2008, 10 percent was the maximum rating; therefore the Veteran's painful, soft tissue mass cannot receive a higher rating under that code section.

The VA examiners in August 2006 and August 2009 found no functional impairment associated with the mandibular soft tissue mass.

Although the Veteran qualifies for 10 percent disability under two Diagnostic Codes for the skin, these two codes address the same soft tissue mass and associated symptoms.  Assigning two separate disability ratings for the same symptoms would constitute pyramiding and is not permissible.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  The Board has chosen to assign the 10 percent disability rating under Diagnostic Code 7800, because it provides the greater chance that the Veteran could receive a higher rating if his soft tissue mass worsens in the future.  See 38 C.F.R. § 4.118; see also Schafrath, 1 Vet. App. 589 (1995).

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's soft tissue mass are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address skin conditions on the face and neck and pain associated with such a skin condition.  The Veteran has not presented any symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

In summary, the preponderance of the evidence supports a 10 percent rating for soft tissue mass, but not higher.  See 38 C.F.R. § 4.118.  Therefore, the benefit of the doubt doctrine is inapplicable and the outstanding claim must be denied.  38 C.F.R. § 4.3.



ORDER

A ten percent rating, but not higher, for a mandibular soft tissue mass is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


